163 Ga. App. 905 (1982)
296 S.E.2d 366
ECHOLS
v.
THE STATE.
64825.
Court of Appeals of Georgia.
Decided October 15, 1982.
William C. Head, for appellant.
Thomas L. Hodges III, Solicitor, for appellee.
BANKE, Judge.
Seeking to appeal the denial of his motion to suppress evidence in a child-abandonment case, the defendant obtained a certificate of immediate review from the trial court but failed to apply to this court for permission to file an interlocutory appeal. The appeal is accordingly dismissed for lack of jurisdiction. See Code Ann. § 6-701 (a) (2); McDowell v. State, 158 Ga. App. 712 (282 SE2d 125) (1981); Hayes v. State, 138 Ga. App. 331 (226 SE2d 129) (1976).
Appeal dismissed. McMurray, P. J., and Birdsong, J., concur.